 Case 1:19-cr-00108-H-BU Document 27 Filed 06/19/20                           Page 1 of 3 PageID 62


                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                    ABILENE DIVISION

T]NITED STATES OF AMERICA,

       P1aintiff,

                                                                    No. 1:19-CR-108-H-BU

MATTHEWRAYDAUNIS,

       Defendant.


     ORDER ACCEPTING REPORT AND RECOMMENDATION AND ORDER
             REFERRING TIIE ISSUE OF DETENTIONTO THE
                 UMTED STATES MAGISTRATE JUDGE

       Before the Court are the Notice Regarding Entry of a Plea of Guilty, the Consent                of

the Defendant, and the Report and Recommendation Conceming Plea of Guilty of the

United States Magistrate Judge. As no objections to the Report and Recommendation have

been flled within fourteen days of service in accordance with 28 U.S.C. $ 636(b)(1), the

Court accepts and adopts the Report and Recommendation. Accordingly, the Court accepts

the plea of guilty, and Daunis is hereby adjudged guilty of Enticement of a Minor in

violation of 18 U.S.C.   S   2422b). Sentence will be imposed in accordance with the Court's

scheduling order. The Court now refers the issue of mandatory detention pending

sentencing to the Honorable Magistrate Judge Parker.

1.     Backgrountl

       The Indictment charges a violation of 1 8 U    .   S   .   C.S   2422b) , *rat is Enticement of a

Minor. On June3,2020, Daunis pled guilty to the charge. The Honorable Magistrate

Judge Parker recommended that the plea be accepted. Having accepted that

recommendation, Daunis has now been adjudged guilty of Enticement of                    a   Minor.
 Case 1:19-cr-00108-H-BU Document 27 Filed 06/19/20                           Page 2 of 3 PageID 63


2.        Legal Standard Governing Mandatory Detention

          Title   18   United States Code, Section 3la3@)(2) mandates detention after           a   guilty

plea if the offense of conyiction is among those listed in 18 U.S.C. g 3142(0(1XA) (C).

section 3142(f)(l)(A) details tfuee categories of cdme-a crime of yiolence, a violation of

section 1591, or an offense listed in section 2332b(g)(5)(B). Here, Enticement of a Minor is

a crime of      violence. A crime of violence is defined, among other things,          as a   felony under

Chapters 17,109A, 110, or 117 of Title 18. 18 U.S.C. g 3156(aX                ).   Chapter 117 includes

the statute of conviction at issue in this case-lS U.S.C. g 2422b).

          Altematively, Enticement of      a   Minor qualifies   as a   crime subject to mandatory

detention under Section 3142(0(1)(B) as the maximum sentence is life imprisonment. 18

u.s.c. $ 2422b).
          Section 3143(a)(2) details two exceptions to mandatory detention for defendants

awaiting imposition or execution of a sentence. The defendant must be detained unless

"(A)(i)   the   judicial officer finds there is a substantial likelihood that a motion for acquittal or

new trial will be granted; or (ii) an attomey for the Govemment has recommended that no

sentence of imprisonment be imposed on the person; and (B) the judicial officer finds by

clear and convincing evidence that the person is not 1ikely to flee or pose a danger to any

other person or the community." Id. Additionally, a percon otherwise "subject to detention

under Section 3143(a'lQ), and who meets the conditions of release set forth in Section

3143(a)(1) or (bXl), may be ordered released, under appropriate conditions, by the judicial

officer, if it is clearly shown that there are exceptional reasons why such person's detention

would not be appropriate." 18 U.S.C.           $ 3145(c).




                                                      2
  Case 1:19-cr-00108-H-BU Document 27 Filed 06/19/20              Page 3 of 3 PageID 64


       The Court thus refers this matter to the Honorable Magistrate Judge Parker to

determine whether Section 3143(a)(2)'s or Section 3145(c)'s exceptions are satisfied.

3.     Conclusion

       The issue of mandatory detention for this offense is referred to Magistrate Judge

Parker for resolution.

       So ordered on J un"   L'1, 2020




                                                         S   WESLEY HENDRIX
                                                              STATES DISTRICT JUDGE




                                              J
